FILED
Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                           Sep 25 2012, 8:47 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the                            CLERK
                                                                of the supreme court,
                                                                court of appeals and
case.                                                                  tax court




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

CHRISTOPHER A. CAGE                             GREGORY F. ZOELLER
Anderson, Indiana                               Attorney General of Indiana

                                                RYAN D. JOHANNINGSMEIER
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

WESLEY HOOD, SR.,                               )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )        No. 48A02-1201-CR-30
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                     APPEAL FROM THE MADISON CIRCUIT COURT
                        The Honorable Thomas Newman, Jr., Judge
                             Cause No. 48D03-1012-FC-739



                                    September 25, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BROWN, Judge
       Wesley Hood, Sr., appeals the revocation of his placement in home detention.

Hood raises one issue, which we revise and restate as whether the trial court abused its

discretion in admitting into evidence an affidavit regarding the results of certain

laboratory testing. We affirm.

       The relevant facts follow. On August 1, 2011, Hood pled guilty to carrying a

handgun without a license as a class C felony and resisting law enforcement as a class A

misdemeanor, and the court imposed an aggregate sentence of eight years with four years

executed to be served in home detention, and the balance suspended to probation. On

October 27, 2011, the State filed a motion to terminate Hood’s home detention, and

following a hearing on November 14, 2011, at which Hood admitted to a violation of the

requirement to “hook up on” an “ankle bracelet machine” as ordered, the court found that

Hood had violated the terms of his home detention but ordered him returned to home

detention. Transcript at 34.

       On November 21, 2011, the State filed a Petition for Termination of Home

Detention/Suspended Sentence in which it alleged that on or about November 4, 2011,

Hood “provided a urine specimen which proved to be positive for Benzoylecgonine

(cocaine metabolite), and Cannobinoids (marijuana), in violation of the Home Detention

Program Rules and Procedures . . . .” Appellant’s Appendix at 27. The court held an

initial hearing on December 7, 2011, at which Hood was advised of the allegations and

his constitutional rights, Hood entered a plea of not guilty, and the court granted Hood’s

request for the appointment of a public defender.



                                            2
       On December 12, 2011, the court held a hearing on the alleged violation, at which

the State presented the affidavit of Jeff Retz, the Scientific Director and a Certifying

Scientist at Witham Memorial Hospital Toxicology Laboratory, which stated that

laboratory “analysis indicated the presence of the following drug class(es) in Wesley

Hood’s system: Cannabinoids (THC/Create ratio=23), Cocaine Metabolite.”              State’s

Exhibit 1 at 3. The affidavit further stated: “It is my opinion that Wesley Hood would

have used: marijuana some time in the 60 days prior to collection / cocaine some time in

the 72 hours prior to collection.” Id.

       The State also presented the testimony of Hood’s home detention probation

officer, who testified that on November 4, 2011, the probation department administered a

urine screen and obtained a urine sample from Hood. The initial “stick test” indicated

that Hood’s urine tested positive for cocaine and cannabinoids, and the urine sample was

sent pursuant to procedure to the Witham testing facility. Transcript at 44. During cross-

examination, defense counsel questioned the probation officer regarding the laboratory

test results as stated in Retz’s affidavit. When asked about the test results for marijuana,

the probation officer testified that “[i]t had to be enough to show positive,” and the

[c]reatinine level is twenty-three (23) which is relatively high.” Id. at 47. When asked

“[b]ut you’re not able to tell the level of cocaine at all,” the officer answered “No, sir.”

Id. When asked how long marijuana stays in a person’s system, the probation officer

testified “we usually say thirty (30) days,” and when asked “[a]nd if you go back to thirty

(30) days before your test, that would be before he was placed on the program,” the

officer answered “Yes sir.” Id. at 49. When asked “[n]ow the cocaine, you have testified

                                             3
that you’re unable to determine the level of cocaine from that document, the test really

didn’t determine a level of cocaine,” “[i]t could be a very small trace amount or it could

be a larger amount,” and “how long does cocaine stay in your system,” the officer

testified “[t]hat can vary . . . we usually say about three (3) to seven (7) days.” Id. at 49-

50. The court found that Hood violated the terms of his home detention placement and

ordered Hood to serve his sentence in the Indiana Department of Correction.

       The issue is whether the trial court abused its discretion in admitting Retz’s

affidavit regarding the results of the laboratory testing. Hood argues that the court’s

admission of the affidavit of Retz resulted in the denial of adequate due process. Hood

acknowledges that the affidavit established that appropriate protocols were followed to

establish a valid chain of custody, the test results showing positive results for the use of

cocaine and marijuana, and the opinion that drug use had occurred within seventy-two

hours of the urine sample. However, Hood contends that the admission of the affidavit

violated his right to confront and cross-examine the witnesses against him. Hood further

asserts that, unlike in Reyes v. State, 868 N.E.2d 438, 440 (Ind. 2007), reh’g denied, the

contents of the affidavit concerning the time of use were not routine and that the facts of

his case dictate a different result. Hood specifically asserts that the dispute in this case is

not whether Hood used cocaine but rather “whether he used cocaine after being sentenced

and placed on the home detention program.” Appellant’s Brief at 8. Hood argues that he

should have been permitted the opportunity to cross-examine Retz and explore the

possibility of various factors which could cause a positive test result greater than the

period stated in his affidavit. The State maintains that the court correctly admitted Retz’s

                                              4
affidavit. The State argues that the affidavit was substantially trustworthy under Reyes

and established that Hood’s cocaine consumption had to have occurred within seventy-

two hours before the urine sample collection.

       The decision to revoke probation is within the sole discretion of the trial court.

Woods v. State, 892 N.E.2d 637, 639 (Ind. 2008) (citing Reyes, 868 N.E.2d at 440). And

its decision is reviewed on appeal for abuse of that discretion. Id. (citing Prewitt v. State,

878 N.E.2d 184, 188 (Ind. 2007)). On review, we consider only the evidence most

favorable to the judgment without reweighing that evidence or judging the credibility of

the witnesses. Id. (citing Braxton v. State, 651 N.E.2d 268, 270 (Ind. 1995), reh’g

denied). If there is substantial evidence of probative value to support the trial court’s

decision that a defendant has violated any terms of probation, the reviewing court will

affirm its decision to revoke probation. Id. at 639-640. Even if the trial court’s decision

was an abuse of discretion, we will not reverse if the admission constituted harmless

error. Fox v. State, 717 N.E.2d 957, 966 (Ind. Ct. App. 1999), reh’g denied, trans.

denied.

       For purposes of appellate review, we treat a hearing on a petition to revoke a

placement of in home detention the same as we do a hearing on a petition to revoke

probation.   Williams v. State, 937 N.E.2d 930, 933 (Ind. Ct. App. 2010) (citations

omitted). The Due Process Clause applies to probation revocation hearings. Id. (citing

Reyes, 868 N.E.2d at 440 (citing Gagnon v. Scarpelli, 411 U.S. 778, 782, 93 S. Ct. 1756

(1973)), reh’g denied). “But there is no right to probation: the trial court has discretion

whether to grant it, under what conditions, and whether to revoke it if conditions are

                                              5
violated.” Id. “It should not surprise, then, that probationers do not receive the same

constitutional rights that defendants receive at trial.” Id.

       The due process right applicable in probation revocation hearings allows for

procedures that are more flexible than in a criminal prosecution. Id. Such flexibility

allows courts to enforce lawful orders, address an offender’s personal circumstances, and

protect public safety, sometimes within limited time periods. Id. Within this framework,

and to promote the aforementioned goals of a probation revocation hearing, courts may

admit evidence during probation revocation hearings that would not be permitted in a

full-blown criminal trial. Id.; see also Ind. Evidence Rule 101(c)(2) (“The rules [of

evidence] . . . do not apply . . . [to] [p]roceedings relating to . . . probation . . . .”). “This

does not mean that hearsay evidence may be admitted willy-nilly in a probation

revocation hearing.” Williams, 937 N.E.2d at 933 (citing Reyes, 868 N.E.2d at 440).

       In Reyes, the Indiana Supreme Court acknowledged that there are multiple tests

employed by courts to decide whether specific hearsay evidence may be admitted without

violating a probationer’s right to confront a witness against him or her. Reyes, 868

N.E.2d at 441. The Court adopted the substantial trustworthiness test for determining the

hearsay evidence that should be admitted at a probation revocation hearing. Id. This test

requires that the trial court evaluate the reliability of the hearsay evidence. Id. The Court

stated that “ideally [the trial court should explain] on the record why the hearsay [is]

reliable and why that reliability [is] substantial enough to supply good cause for not

producing . . . live witnesses.” Id. at 442 (citation omitted). The Court adopted the

substantial trustworthiness test and stated that there was “no reason to require that the

                                                6
State expend its resources to demonstrate that its interest in not producing the declarant

outweighs the probationer’s interest in confronting the same every time it seeks to admit

reliable hearsay evidence in a routine probation revocation hearing or . . . expend its

resources to produce a witness . . . to give routine testimony in that routine probation

revocation hearing, when a reliable piece of hearsay evidence is available as a substitute.”

Id. at 441-442.

       In Reyes, the State filed a notice of probation violation alleging that the defendant

violated his probation by testing positive for cocaine. Id. at 439. During a hearing on the

matter, the State sought to submit into evidence the affidavit of the scientific director of

the laboratory that conducted the test on urine samples provided by the defendant, the

results of the urinalysis tests on the samples provided by the defendant, and other related

documents. Id. The scientific director did not testify at the hearing. Id. The defendant’s

counsel objected to the admission of the affidavits as hearsay and claimed that the

admission of the affidavit without live testimony from the affiant would violate the

defendant’s right to confrontation. Id. The trial court admitted the affidavits and revoked

the defendant’s probation. Id.

       The scientific director of the laboratory that conducted the urinalysis test in Reyes

affirmed under the penalties of perjury that he was familiar with the procedures employed

to ensure the chain of custody of samples, the testing of those samples, and the validity of

the test procedures employed by the lab. Id. at 442. Based on the results of the tests on

the defendant’s urine sample, the scientific director concluded that the defendant had

used cocaine within seventy-two hours of providing the sample.           Id.   The Indiana

                                             7
Supreme Court concluded that the evidence adequately supported a finding that the

scientific director’s affidavit was trustworthy. Id.

       In this case, in his affidavit presented at the December 12, 2011 hearing, Retz

stated under the penalties of perjury that he was familiar with the procedures employed to

ensure the chain of custody of samples, the testing of those samples, and the validity of

the test procedures employed by the lab. Retz further stated he reviewed laboratory

records in regard to the urine sample taken from Hood on November 4, 2011, that

“[t]here is little or no chance that a positive report would result from indirect or casual

contact by secondary smoke or airborne byproducts from the drug,” that “[a]ll of the

steps outlined above were taken in regards to this sample,” and that “[t]he analysis

indicated the presence of the following drug class(es) in Wesley Hood’s system:

Cannabinoids (THC/Create ratio=23), Cocaine Metabolite.”           State’s Exhibit 1 at 3.

Moreover, Retz stated: “It is my opinion that Wesley Hood would have used: marijuana

some time in the 60 days prior to collection / cocaine some time in the 72 hours prior to

collection.” Id.

       Based upon the evidence at the revocation proceeding, we cannot say that Retz’s

affidavit and the results of the drug analysis described in the affidavit did not satisfy the

trustworthiness test outlined in Reyes. Accordingly, we conclude that the trial court did

not abuse its discretion in admitting Retz’s affidavit and that Hood was not denied due

process. See Smith v. State, 971 N.E.2d 86, 92 (Ind. 2012) (concluding that the evidence

adequately supported the trial court’s findings that the affidavit presented by the State

related to lab test results of a urine specimen was substantially trustworthy); Holmes v.

                                              8
State, 923 N.E.2d 479, 484 (Ind. Ct. App. 2010) (concluding that the court did not abuse

its discretion in admitting the urinalysis report during the hearing concerning the

revocation of Holmes’s home detention in light of Reyes).

       To the extent that Hood suggests that the evidence is insufficient due to the

evidence regarding the timeframe during which he used marijuana, we observe that the

evidence of Retz’s affidavit indicates that Hood tested positive for cocaine and that Hood

used cocaine during the seventy-two hour period prior to giving the urine sample. Hood

does not challenge or point to other evidence which is in conflict with the evidence

regarding his cocaine use and the timeframe of the use. In any event, we will not reweigh

that evidence or judge the credibility of the witnesses. See Woods, 892 N.E.2d at 639

(noting that “we consider only the evidence most favorable to the judgment without

reweighing that evidence or judging the credibility of the witnesses” and that “[i]f there is

substantial evidence of probative value to support the trial court’s decision that a

defendant has violated any terms of probation, the reviewing court will affirm its decision

to revoke probation”). Substantial evidence of probative value supported the court’s

decision that Hood violated the terms of his placement in home detention.

       For the foregoing reasons, we affirm the revocation of Hood’s placement in home

detention.

       Affirmed.

FRIEDLANDER, J., and PYLE, J., concur.




                                             9